Citation Nr: 0943807	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia of the left knee for the 
period from February 12, 2002 to May 8, 2002.

2. Entitlement to an evaluation in excess of 20 percent for 
the service-connected chondromalacia of the left knee for the 
period from May 9, 2002 to September 6, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia of the left knee for the 
period from September 7, 2004 to December 9, 2004. 

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia of the left knee for the 
period beginning on December 10, 2004 (exclusive of the 
period from April 15, 2005 to May 31, 2005 when a temporary 
total evaluation was assigned for a period of convalescence).

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected status post arthroscopy with partial 
lateral meniscectomy and excision of plica, chondromalacia of 
the right knee for the period from April 17, 2001 to May 8, 
2002.

6.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected status post arthroscopy with partial 
lateral meniscectomy and excision of plica, chondromalacia of 
the right knee for the period from May 9, 2002 to December 9, 
2004 (exclusive of the period from September 8, 2003 to 
December 9, 2004 when a temporary total evaluation was 
assigned for a period of convalescence).

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected status post arthroscopy with partial 
lateral meniscectomy and excision of plica, chondromalacia of 
the right knee for the period from December 10, 2004 to May 
5, 2009.

8.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected status post arthroscopy with partial 
lateral meniscectomy and excision of plica, chondromalacia of 
the right knee for the period beginning on May 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to 
September 1986 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision 
issued by the RO.  The Board remanded the issues on appeal in 
February 2004 and May 2005 for further development of the 
record.  In a February 2006 decision, the Board denied the 
Veteran's claims for increased ratings for his left and right 
knee disabilities.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claim (Court).  
In October 2006, the Court granted a Joint Motion to vacate 
the February 2006 decision and to remand the matter for 
further development.  In a March 2007 decision, the Board 
again denied the Veteran's claims for increased ratings for 
his left and right knee disabilities.  The Veteran appealed 
the decision to the Court.  In May 2008, the Court granted a 
Joint Motion to vacate the March 2007 decision and to remand 
the matter for further development.  In compliance with the 
Court order, the Board remanded the issues on appeal in 
November 2008 for further development of the record.


FINDINGS OF FACT

1.  For the time period from February 12, 2002 to May 8, 
2002, the service-connected left knee disability is not shown 
to be productive of flexion limited to 30 degrees.  There is 
full extension of the knee.  Instability of the knee is not 
demonstrated.

2.  For the time period from May 9, 2002 to September 6, 
2004, the service-connected left knee disability is not shown 
to be productive of flexion limited to 15 degrees or 
extension limited to 20 degrees.  Instability of the knee is 
not demonstrated.
 
3.  For the time period from September 7, 2004 to December 9, 
2004, the service-connected left knee disability is shown to 
be productive of limitation of extension to 15 degrees (20 
degrees following repetitive use).

4.  For the time period beginning December 10, 2004, the 
service-connected left knee disability is not shown to be 
productive of flexion limited to 30 degrees or extension 
limited to 15 degrees.  Instability of the knee is not 
demonstrated.

5.  For the time period from April 17, 2001 to May 8, 2002, 
the service-connected right knee disability is not shown to 
be productive of flexion limited to 30.  There is full 
extension of the knee.  Instability of the knee is not 
demonstrated.

6.  For the time period from May 9, 2002 to December 9, 2004, 
the service-connected right knee disability is not shown to 
be productive of extension limited to 30 degrees.  
Instability, ankylosis of the knee and/or impairment of the 
tibia and fibula are not demonstrated.

7.  For the time period from December 10, 2004 to May 5, 
2009, the service-connected right knee disability is not 
shown to be productive of flexion limited to 30 degrees or 
extension limited to 15 degrees.  Instability of the knee is 
not demonstrated.

8.  For the time period beginning on May 6, 2009, the 
service-connected right knee disability is not shown to be 
productive of extension limited to 30 degrees.  Instability, 
ankylosis of the knee and/or impairment of the tibia and 
fibula are not demonstrated.


CONCLUSIONS OF LAW

1.  For the time period from February 12, 2002 to May 8, 
2002, the criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met on the basis of limitation of 
motion.  The criteria for a separate rating based on 
instability have not been met 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2009).

2.  For the time period from May 9, 2002 to September 6, 
2004, the criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected left knee 
disability have not been met on the basis of limitation of 
motion.  The criteria for a separate rating based on 
instability have not been met 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2009).

3.  For the time period from September 7, 2004 to December 9, 
2004, the criteria for the assignment of a 30 percent 
evaluation, but no higher, for the service-connected left 
knee disability have been met on the basis of limitation of 
motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

4.  For the time period beginning on December 10, 2004, the 
criteria for the assignment of an evaluation in excess of 10 
percent for the service-connected left knee disability have 
not been met on the basis of limitation of motion.  The 
criteria for a separate rating based on instability have not 
been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

5.  For the time period from April 17, 2001 to May 8, 2002, 
the criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected right knee disability 
have not been met on the basis of limitation of motion.  The 
criteria for a separate rating based on instability have not 
been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2009).

6.  For the time period from May 9, 2002 to December 9, 2004, 
the criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected right knee disability 
have not been met on the basis of limitation of motion.  The 
criteria for a separate rating based on instability have not 
been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5259, 5260, 5261, 5262 (2009).

7.  For the time period from December 10, 2004 to May 5, 
2009, the criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met on the basis of limitation of 
motion.  The criteria for a separate rating based on 
instability have not been met 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5259, 5260, 
5261 (2009).

8.  For the time period beginning on May 6, 2009, the 
criteria for the assignment of an evaluation in excess of 30 
percent for the service-connected right knee disability have 
not been met on the basis of limitation of motion.  The 
criteria for a separate rating based on instability have not 
been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5259, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2002, February 2004, May 2005, and 
November 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the November 2008 letter sent to the 
Veteran.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, Plate II  (2009)

Factual Background 

In an August 1987 rating decision, the RO granted service 
connection for the left and right knee disabilities and 
assigned non-compensable ratings for the service-connected 
disabilities, effective October 1, 1986.  In the appealed May 
2002 rating decision, the evaluations were increased to 10 
percent, effective April 17, 2001 (right knee) and February 
12, 2002 (left knee).  In an August 2009 rating decision, the 
RO increased the evaluation for the left knee to 20 percent, 
effective May 9, 2002.  The RO assigned a temporary total 
evaluation for the left knee disability, effective from April 
15, 2005 to May 31, 2005.  The 10 percent evaluation was 
resumed effective June 1, 2005.  

In the August 2009 rating decision, the RO increased the 
evaluation for the right knee to 30 percent effective May 9, 
2002.  The RO assigned a temporary total evaluation for the 
right knee disability, effective from September 8, 2003 to 
July December 9, 2004. A 10 percent evaluation was assigned 
effective December 10, 2004.  The evaluation for the right 
knee disability was increased to 30 percent effective May 6, 
2009.

These increases during the appeal did not constitute a full 
grant of the benefit sought.  Therefore, the Veteran's claims 
for increased evaluations for the left and right knee 
disabilities remain on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993).

VA treatment records document the Veteran's reported 
complaints and treatment for his knee disabilities.

In an April 2001 VA treatment record, the Veteran received 
treatment for his right knee pain.  He complained of an 
intermittent, mildly painful, catching sensation in his right 
knee.  He did not have any locking episodes.  He reported 
daily swelling in his knees, right greater than left.  He 
reported that as the day wore on, he had an increase in his 
knee symptoms.  His knee symptoms were exacerbated by any 
activity.  7

Objectively, he had no knee joint diffusion in his right 
knee.  He had pain to palpation in the medial joint line; 
however, there was no lateral joint line tenderness.  He did 
have some discomfort with palpation of the posterior knee 
with some fullness noted.  There was no distinct mass or 
distinct fluid collection palpable.  He had no pain to 
palpation of his patella.  The examiner noted it was 
difficult to examine his patellar glide secondary to 
guarding.  He had minimal pain with flexion and extension and 
range of motion of his patellofemoral joint.  He did have 
some crepitus with range of motion.  His knee was stable to 
varus and valgus stress at zero and 30 degrees.  Anterior and 
posterior drawer, Lachman and McMurray tests were negative 
for pain or a click.  There were no related neurological 
deficits.  X-rays showed some mild arthritic changes 
including some squaring of the conyles with a small amount of 
subchondral sclerosis.

The examiner concluded that the Veteran had ongoing right 
knee pain.  The examiner noted that some degenerative 
meniscal tears could be causing his symptoms.  Also noted was 
possible meniscal cyst or Baker's cyst to the posterior 
aspect of his knee secondary to the inflammation in his knee 
joint.  He had a small amount of wasting of his quads on the 
right side compared to the left, most likely from disuse.  
The examiner noted the symptoms could also be related to 
early osteoarthritis of his knee.  The Veteran was scheduled 
for an MRI and advised to begin physical therapy for 
quadriceps stretching and strengthening to alleviate some of 
the patellofemoral symptoms.

In October 2001, the Veteran was seen for follow-up for his 
right knee pain.  He reported that a cortisone injection did 
not help with the knee pain and wanted to determine if 
arthroscopic knee surgery was an option.  Objectively he had 
some minimal crepitance.  He had about 5 degrees of vital 
full extension compared to the other side (left knee) and 
flexion was approximately 120 degrees.  His patella was 
stable.  He had mild Baker cyst in the posterior aspect in 
his popliteal fossa; however, he had no effusion.  He had 
pain with deep knee squatting.

In a May 2002 VA examination, the Veteran complained of 
having some locking in the right knee.  He reported that 
approximately a year earlier he had severe locking in his 
right knee which prompted him to get his right knee evaluated 
again.  He reported that an MRI at the time showed torn 
cartilage, arthritis and a Baker cyst.  Reportedly physicians 
were contemplating right knee surgery for the Veteran.  There 
was fatigability and lack of endurance in both knees, right 
greater than left.  He currently worked in sales which 
required him to get in and out of a small truck or car all 
day long.  By the end of the day, his right knee symptoms 
really flare.  He reported that his left knee did bother him 
but not as much as the right knee.  He had to cut back on his 
recreational activities, such as hunting, due to his knee 
symptoms and the pain in his right knee had increased in 
severity.  Precipitating factors of his knee pain included 
increase in activities, cold damp weather and prolonged 
standing.  Alleviating factors of his knee pain were sitting 
and rest.  During flare-up of pain there was more stiffness 
and pain and a reduced ability to bear weight on his right 
knee.  He wore a brace on his right knee, especially when 
working.  There was no episode of dislocation or recurrent 
subluxation.  There were no constitutional symptoms.  Flare-
ups were related to additional activities such as walking, 
standing, stairs or squatting.  Function was impaired an 
additional 10-20 percent during flare-ups.

Objectively, the Veteran was noted to ambulate normally 
without assistive devices.  There was obvious swelling and 
effusion of the right knee, with incomplete extension noted.  
When he sat with feet dangling, the right knee remained 80 
degrees from the vertical and did not dangle at 90 degrees 
like the left knee.  There was tenderness medially, 
posteriorly and over the patella.  There was no pain with 
ballottement of the patella.  Motor strength was 3.5+/5+.  
Right knee range of motion was from 0 degrees to 100 degrees. 
On the left knee, he had medial and posterior tenderness.  
There was no ligament laxity.  Motor strength was 4+/5+.  
Range of motion of the left knee was from 0 degrees to 110 
degrees.  

The diagnosis was right knee degenerative joint disease with 
Baker cyst, right knee and left knee pain.  The examiner 
noted that a previous MRI showed small right knee effusion 
and a small Baker cyst.  There was evidence of a medial 
meniscus tear and evidence of degenerative changes in the 
medial femoral compartment.  The ligaments and lateral 
meniscus were intact.

A VA physical therapy consultation was obtained on May 9, 
2002.  Regarding the right knee, there was extension 18 
degrees from 0 and flexion from 18 degrees to 75 degrees.  
After 10 repetitions, extension was 20 degrees from 0 and 
flexion was from 20 to 70 degrees.  Concerning the left knee, 
there was extension 10 degrees from 0 and flexion from 10 
degrees to 90 degrees.  After 10 repetitions, left knee 
extension was 15 degrees from 0 and flexion was from 15 to 80 
degrees.  

In September 2003, the Veteran underwent a partial medial 
meniscectomy of his right knee.  Surgery revealed 
degenerative medial meniscus tear, a small Grade I chondrosis 
patella, stable ACL (anterior cruciate ligament), status post 
partial lateral meniscectomy and Grade II chondrosis lateral 
tibial plateau.

In December 2003, the Veteran was seen for post surgery 
follow-up.  He reported severe baseline pain in the right 
knee and intermittent effusions and pain (once every 2 weeks 
or so) in the left knee.  Objectively his surgical incisions 
were well healed but he had a little bit of tenderness over 
the actual portal sites.  He had good range of motion in both 
knees (0-130 degrees).  He had no joint line tenderness of 
his left knee; however, he had a little bit of medial joint 
line tenderness of his right knee.  There were no significant 
effusions noted and he had no pain with squatting.  The 
examiner noted the Veteran had baseline arthritis of his 
right knee which would produce some arthritic pain.  
Mechanical locking symptoms in the sharp pain had resolved.  
His left knee reportedly did not bother him as much and he 
was advised to return to the clinic on an as needed basis if 
he had problems in the future.

In September 2004, the Veteran underwent a VA examination to 
evaluate his knee disabilities.    He complained of pain in 
both knees, the right knee constantly painful and the left 
knee painful 90 percent of the time.  Flare-ups have a major 
functional impact and occur approximately 2-3 times a week.  
The flare-ups were associated with changes in the weather, 
prolonged walking or climbing.  The flare-ups resulted in 
approximately 20-30 percent limitation of range of motion and 
functional impairment.  Repetitive use resulted in 
approximately 30 percent functional impairment.  Pain had the 
major functional impact; however, the Veteran also had 
swelling in both knees, stiffness, weakness, occasional 
locking, fatigability and lack of endurance.  He took 
Naprosyn and Darvocet for the pain in his knees and used a 
cane to walk.  His knee pain had a severe impact on his 
activity at home in that walking long distance and/or walking 
upgrades or uneven surfaces caused a major problem.  He 
denied any episodes of dislocation or subluxation.

Objectively, he was noted to be wearing a right knee brace.  
There was tenderness of the prepatellar tendon and on the 
lateral side of both knees.  There was moderate swelling in 
both knees.  There was guarding of motion, weakness and 
excess fatigability.  There was objective evidence of pain on 
motion; however, there seemed to be no lack of coordination.  
In the right knee, on active range of motion, there was 
extension 25 degrees from 0 and flexion from 25 degrees to 65 
degrees.  After 10 repetitions, his extension was 25 degrees 
from 0 and flexion was from 25 to 60 degrees.  In the left 
knee, on active range of motion, extension was 15 degrees 
from 0 and flexion from 15 degrees to 85 degrees.  After 10 
repetitions, left knee extension was 20 degrees from 0 and 
flexion was from 20 to 80 degrees.

Because of the confusing description of the knee range of 
motion in the September 2004 VA medical examination, a 
December 2004 VA medical examination was undertaken to 
clarify the range of motion of the knees.  The right knee had 
extension 3 degrees from 0 and flexion from 3 degrees to 100 
degrees in the right knee.  After 10 repetitions, these 
findings were unchanged.  In the left knee, he had full 
extension and flexion from 0 degrees to 125 degrees.  After 
10 repetitions, these findings were unchanged.  

In April 2005, the Veteran underwent a VA left knee 
arthroscopy and medial meniscal debridement.  When seen 6 
weeks later, in May 2005, it was noted that the surgical 
incisions were well healed, and the knee was stable to varus, 
valgus and anterior-posterior drawer testing.  There was some 
tenderness along the medial joint line of the left knee.  
Knee range of motion  was 3 degrees to 120 degrees, 
bilaterally.

In August 2005, the Veteran underwent a VA examination to 
evaluate his knee disabilities.  He complained of continual 
pain in both knees, right worse than left.  He described the 
intensity of the pain in the right knee 5 out of 10.  He had 
occasional swelling but denied any heat and redness.  
Prescribed medication offered little relief for the right 
knee pain.  Precipitating factors of the knee pain included 
change of weather, prolonged walking, stooping or bending.  
Alleviating factors of pain included rest and pain 
medication.  During flare-ups of pain, pain intensity 
increased from 5/10 to 10/10 and could last from 2 to 10 
hours.  Flare-ups caused additional limitation of motion as 
did repetitive use (by about 5-10 degrees).  He walked 
without an assistive device and denied any constitutional 
symptoms of inflammatory arthritis.  There was no ligamentous 
or meniscal instability.

In the left knee he complained of constant pain; however, he 
did not have any swelling, redness or heat.  Prescribed 
medication provided some relief of the pain.  Precipitating 
factors of pain included change in weather, prolonged 
walking, bending and going up and down stairs.  Alleviating 
factors of pain included rest and pain medication.  He had no 
resultant additional loss of motion due to pain or repetitive 
use.  He denied having any dislocation or subluxation of his 
left knee.  There were no constitutional symptoms of 
inflammatory arthritis.  His left knee disability had no 
effect on his activities of daily living and the Veteran 
walked without an assistive device.

Objective examination of the right knee showed no tenderness 
along the joint line and no evidence of pain on motion.  
There was no edema, redness, effusion or swelling.  There was 
no meniscal or ligamentous instability.  His knee was stable 
to varus, valgus and anterior/posterior drawer testing.  He 
had full extension and flexion from 0 degrees to 130 degrees.  
After 10 repetitions, these findings were unchanged.  
Objective findings of the left knee were the same.  He was 
diagnosed with chondromalacia patella bilateral knees.  

In an October 2005 VA treatment record, the Veteran reported 
that knee injections with Hyalgan supplementation offered 
some relief for the knee pain.  However, he continued to 
experience episodic knee pain that was manageable on some 
days and unbearable other days.  Objectively, there was no 
effusion in the knees.  Range of motion was approximately 3 
to 120 degrees bilaterally.  He was stable to varus, valgus 
and anterior and posterior stress; however, he did have some 
medial joint line tenderness on both the left and right lower 
extremity, right worse than left.  The examiner noted that 
the Veteran had symptomatic osteoarthritis.  Due to his age, 
the Veteran was not a candidate for total knee replacement.  
The Veteran was scheduled for another round of knee 
injections to provide relief for the knee symptoms.

In May 2009, the Veteran underwent a VA examination to 
evaluate his knee disabilities.  The Veteran complained of 
persistent pain in the right knee with worsening symptoms and 
pain in the left knee.  With regard to his right knee, 
overall pain intensity was an 8.  He complained of pain, 
chronic swelling, stiffness, giving out, infrapatellar pain 
and soft tissue swelling.  He wore a brace on the right knee 
when he worked.  Flare-ups were due to prolonged walking, 
standing or sitting.  He did not need a cane for either right 
or left knee.  There was no effect on his occupation other 
that flare-up of pain.  Average pain intensity level in the 
left knee was 5.  Flare-ups of pain were due to prolonged 
sitting or standing.  His knee pain affected his activities 
of daily living in that he could not be as active as he 
previously was.  He could no longer coach his daughter's 
basketball team, play volleyball or wally ball or down hill 
ski.  He could mow his lawn and perform minor home repairs 
that did not involve any kneeling, stooping or squatting on 
his hands and knees.  He had difficulty navigating steps in 
his home and reported his right knee would pop out.  He had 
reportedly had 1-2 surgeries on his knees subsequent to his 
service.

Objectively, his gait was mild to moderately antalgic and he 
favored his right knee.  Examination of the right knee showed 
soft tissue swelling, primarily laterally.  He had positive 
patellofemoral grind test.  He had tenderness of both 
medially and laterally, worse on the medial side.  He 
complained of pain with both varus (in medial compartment) 
and valgus (in medial and lateral compartments) maneuver.  
There was no instability on stress maneuvers.  He had 
extension to 20 degrees and flexion from 20 to 85 degrees.  
After five repetitions, extension remained the same but 
flexion was 20-80 degrees.

Examination of the left knee showed pain in the lateral and 
medial compartment on palpation.  The pain was not as severe 
as in the right knee.  There was a mildly positive 
patellofemoral grind.  All stress maneuvers were negative.  
No pain or laxity was noted on varus or valgus stress 
maneuvers.  He had extension to 5 degrees and flexion from 5 
to 107 degrees.  After five repetitions, extension remained 
the same but flexion was 5-100 degrees.

The examiner noted he had pain and crepitus with range of 
motion and the pain increased with repetition.  There was no 
evidence of ankylosis, subluxation or locking of the knees.  
He was diagnosed with degenerative joint disease of the right 
and left knee.  The examiner commented that there were no 
contradictory findings regarding the Veteran's arthritis.  
The examiner documented the Veteran's limitation in 
extension.  Further the examiner commented that the issue of 
nonunion or malunion of the tibia and fibula was irrelevant.  
Finally, the Veteran's knee disability did not prevent him 
from working.

Left Knee - Analysis

Period from February 12, 2002 to May 8, 2002

The Board has reviewed the evidence of record.  For the 
period from February 12, 2002 to May 8, 2002, a rating in 
excess of 10 percent is not warranted.  In this regard, none 
of the medical evidence indicates limitation of motion that 
would warrant a higher evaluation.  The criteria for a 20 
percent rating would require moderate knee impairment 
manifested by recurrent subluxation or lateral instability, 
flexion limited to 30 degrees, extension limited to 15 
degrees or tibial and fibula impairment with moderate knee 
disability.  During this period in question, such impairment 
was not documented.  As such, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for the period from February 12, 2002 to May 8, 2002.  

Period from May 9, 2002 to September 6, 2004

The Board has reviewed the evidence of record.  For the 
period from May 9, 2002 to September 6, 2004, a rating in 
excess of 20 percent is not warranted.  In this regard, in 
the May 2002 VA examination report the Veteran had extension 
limited to 15 degrees and flexion to 80 degrees following 
repetitive motion.  See DeLuca supra.  The criteria for a 30 
percent rating would require ankylosis, severe knee 
impairment manifested by recurrent subluxation or lateral 
instability, flexion limited to 15 degrees, extension limited 
to 20 degrees or tibial and fibula impairment with marked 
knee disability.  During this period in question, such 
impairment was not documented.  As such, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for the period prior from May 9, 2002 to September 6, 
2004.  

Period from September 7, 2004 to December 9, 2004

The Board has reviewed the evidence of record.  For the 
period from September 7, 2004 to December 9, 2004, assignment 
of a 30 percent rating is in order.  In this regard, in the 
September 2004 VA examination report the Veteran had 
extension limited to 20 degrees and flexion to 80 degrees 
following repetitive motion.  See DeLuca supra.  The criteria 
for a 40 percent rating would require ankylosis, extension 
limited to 30 degrees or tibial and fibula impairment 
manifested by nonunion with loose motion requiring brace.  
During this period in question, such impairment was not 
documented.  As such, the Board finds that the Veteran is not 
entitled to a rating in excess of 30 percent for the period 
prior from September 7, 2004 to December 9, 2004.  Overall, 
assignment of a 30 percent evaluation, but no higher, for 
this time period is warranted.  

Period beginning on December 10, 2004

Given its review of the medical evidence of record during 
this time period, the Board finds that a rating in excess of 
10 percent is not warranted.  In this regard, in the December 
2004 VA examination report the Veteran had extension limited 
to 3 degrees and flexion to 125 degrees; he underwent a left 
knee arthroscopy and medical mensical debridement in April 
2005, and was awarded a 100 percent rating until June 1, 
2005, when range of motion was described as 3 degrees to 120 
degrees.  In an August 2005 VA examination report he had full 
extension and flexion to 130 degrees; in an October 2005 VA 
treatment record he had extension limited to 3 degrees and 
flexion to 120 degrees; and, in the May 2009 VA examination 
report he had extension limited to 5 degrees and flexion to 
107 degrees (100 degrees following repetitive use).  The 
criteria for a 20 percent rating would require moderate knee 
impairment manifested by recurrent subluxation or lateral 
instability, flexion limited to 30 degrees, extension limited 
to 15 degrees or tibial and fibula impairment with moderate 
knee disability.  Such impairment is not documented for the 
time period beginning on December 10, 2004.  For these 
reasons, the Board finds that an evaluation in excess of 10 
percent for the left knee disability is not warranted for the 
time period beginning on December 10, 2004, with the 
exception of the period from April 15, 2005 to June 1, 2005, 
when he was in receipt of a 100 percent convalescent rating 
following left knee surgery.  

Right Knee - Analysis

Period from April 17, 2001 to May 8, 2002

Given its review of the medical evidence of record, the Board 
finds that a rating in excess of 10 percent for this time 
period for the right knee disability is not warranted.  The 
criteria for a 20 percent rating would require moderate knee 
impairment manifested by recurrent subluxation or lateral 
instability, flexion limited to 30 degrees, extension limited 
to 15 degrees, tibial and fibula impairment with moderate 
knee disability or knee disability shown to involve multiple 
major joints or multiple minor joint groups, with occasional 
incapacitating exacerbations.  Such impairment was not 
documented by the evidence.  With arthritis and some 
limitation of motion, a 10 percent rating, but no more, is 
warranted.  38 C.F.R. § 4.71a DC 5010-5003.  While the 
Veteran did have documented pain in range of motion in the 
April 2001 VA treatment record, there is no indication it 
amounted to flexion limited to 30 degrees or extension 
limited to 15 degrees.  

Period from May 9, 2002 to December 9, 2004

The Board has reviewed the evidence of record.  For the 
period from May 9, 2002 to December 9, 2004, a rating in 
excess of 30 percent is not warranted.  In this regard, in 
the May 2002 VA examination report the Veteran had extension 
limited to 20 degrees and flexion to 70 degrees following 
repetitive motion.  See DeLuca supra.  The criteria for a 40 
percent rating would require ankylosis, extension limited to 
30 degrees or tibial and fibula impairment manifested by 
nonunion with loose motion requiring brace.  The Board is 
aware that the Veteran did wear a brace on his right knee; 
however, the evidence does not indicate that it was due to 
tibia and fibula impairment manifested by nonunion with loose 
motion which requires brace usage.  Overall, during this 
period in question, impairment justifying a higher evaluation 
was not documented.  As such, the Board finds that the 
Veteran is not entitled to a rating in excess of 30 percent 
for the period from May 9, 2002 to December 9, 2004, 
excluding the period from September 8, 2003 to December 10, 
2004, when he was in receipt of a 100 percent convalescent 
rating based on the right knee surgery of September 2003.  

Period from December 10, 2004 to May 5, 2009

Given its review of the medical evidence of record, the Board 
finds that a rating in excess of 10 percent for the period 
from December 10, 2004 to May 5, 2009 is not warranted.  In 
this regard, in the December 2004 VA examination report the 
Veteran had extension limited to 3 degrees and flexion to 100 
degrees; in an August 2005 VA examination report he had full 
extension and flexion to 130 degrees; and, in an October 2005 
VA treatment record he had extension limited to 3 degrees and 
flexion to 120 degrees.  The criteria for a 20 percent rating 
would require moderate knee impairment manifested by 
recurrent subluxation or lateral instability, flexion limited 
to 30 degrees, extension limited to 15 degrees or tibial and 
fibula impairment with moderate knee disability.  Such 
impairment is not documented for the time period from 
December 10, 2004 to May 5, 2009.  For these reasons, the 
Board finds that an evaluation in excess of 10 percent for 
the right knee disability is not warranted for the time 
period from December 10, 2004 to May 5, 2009.

Period beginning on May 6, 2009

The Board has reviewed the evidence of record.  For the 
period beginning on May 6, 2009, a rating in excess of 30 
percent is not warranted.  In this regard, in the May 2009 VA 
examination report the Veteran had extension limited to 20 
degrees and flexion to 85 degrees (80 degrees following 
repetitive motion).  The criteria for a 40 percent rating 
would require ankylosis, extension limited to 30 degrees or 
tibial and fibula impairment manifested by nonunion with 
loose motion requiring brace.  In the May 2009 VA examination 
report, the examiner noted that the issue of nonunion or 
malunion of the tibia and fibula was irrelevant, 
notwithstanding the Veteran's reports of wearing a brace on 
his right knee when he worked.  Impairment justifying the 
assignment of a higher evaluation is simply not documented 
for the time period beginning on May 6, 2009.  For these 
reasons, the Board finds that an evaluation in excess of 30 
percent for the right knee disability is not warranted for 
the time period beginning on May 6, 2009.

The Board is aware that separate ratings for limitation of 
motion and instability may be assigned.  See VAOPGCPREC 23-
97; see also VAOPGCPREC 9-98.  Given that instability of the 
left and right knee has not been demonstrated a separate 
rating for such is not warranted.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for the service-
connected left knee disability for the period from February 
12, 2002 to May 8, 2002 is denied.

An evaluation in excess of 20 percent for the service-
connected left knee disability for the period from May 9, 
2002 to September 6, 2004 is denied.

An increased evaluation of 30 percent, but not higher, for 
the service-connected left knee disability is granted for the 
period from September 7, 2004 to December 9, 2004, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.

An evaluation in excess of 10 percent for the service-
connected left knee disability for the period beginning on 
December 10, 2004 is denied. 

An evaluation in excess of 10 percent for the service-
connected right knee disability for the period from April 17, 
2001 to May 8, 2002 is denied.

An evaluation in excess of 30 percent for the service-
connected right knee disability for the period from May 9, 
2002 to December 9, 2004 is denied.  

An evaluation in excess of 10 percent for the service-
connected right knee disability for the period from December 
10, 2004 to May 5, 2009 is denied.

An evaluation in excess of 30 percent for the service-
connected right knee disability for the period beginning on 
May 6, 2009 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


